Citation Nr: 0019293	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-31 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dental condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1947 to 
August 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1994 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Phoenix, 
Arizona, which denied service connection for a dental 
condition.


FINDING OF FACT

There is no competent evidence of record which tends to 
establish a causal link between the dental problems noted in 
1994 and thereafter and the veteran's military service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a dental condition.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  Before reaching the merits of the 
veteran's claim, the threshold question which must be 
resolved is whether the veteran has presented evidence that 
his claim of service connection is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, a claim that is meritorious on its own or 
capable of substantiation.  Id. at 81.  An allegation alone 
is not sufficient; the appellant must submit evidence in 
support of his claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The veteran's service medical records are not available for 
review.  Where service medical records are not available, the 
Board's obligations to explain its findings and conclusions 
and to consider the benefit-of-the-doubt rule is heightened.  
Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).

VA laws applicable to service connection for dental disorders 
were revised during the course of this appeal.  These changes 
became effective June 8, 1999.  64 Fed. Reg. 30392 (June 8, 
1999).  Where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

VA regulations in effect at the time the veteran filed his 
claim provided that with regard to service connection for 
dental conditions, each missing or defective tooth and each 
disease of the investing tissues will be considered 
separately, and service connection will be granted for 
disease or injury of individual teeth and of the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e).

Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
38 C.F.R. § 3.382.

The regulations at 38 C.F.R. §§ 3.381 and 3.382 as in effect 
prior to June 8, 1999, provided that service connection for 
certain non-compensable dental conditions was warranted only 
if the conditions were shown after a "reasonable period of 
service."  This was intended to provide a basis for 
determining those dental conditions which would be considered 
as incurred or aggravated during active duty.  See 38 
U.S.C.A. § 1110.  In the absence of a definition for the term 
"reasonable period of service," the Court of Appeals for 
Veterans Claims (Court) held in Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991), that 4 months "clearly satisfies the 
'reasonable period of service' requirement" under the facts 
of that case.

Under amended VA regulations, the term "reasonable period of 
service" was replaced with the requirement of 180 days or 
more of active service.  In particular, 38 C.F.R. 
§ 3.381(d)(1) now provides that teeth noted as normal at 
entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  Inasmuch 
as there is no documentation reflecting that any teeth were 
extracted less than 180 days after the veteran entered 
service, the Board concludes that neither the old regulations 
nor the regulations effective June 8, 1999, are more 
favorable in this case.


Factual Background.  As noted above, the veteran's service 
medical records are not available for review.  The RO 
contacted the National Personnel Records Center (NPRC) 
regarding these records; however, in a response received in 
July 1994, the NPRC reported that there were no medical 
records of the veteran on file.  It also reported that a 
search of the sick and morning reports from the veteran's 
unit did not find any entry regarding him.

Private medical records show that the veteran was treated for 
various dental conditions from February 1994 to November 
1996.

At his April 1995 hearing, the veteran testified that wrong 
teeth were extracted and then capped in 1947.  He also 
testified that the teeth on the other side of his mouth were 
then extracted shortly thereafter.  He indicated that he was 
unsure whether cavities or gum disease was the cause of his 
tooth extraction.  He reported that he did not have any gum 
disease when he left the service, and that he was first 
treated for periodontal gum disease in 1994.  In his 
substantive appeal dated in August 1995 the veteran stated 
that he was looking for a cash settlement for teeth 
extractions.  He reported that he developed gum disease in 
1994 and underwent dental treatment in the amount of $6,000.  
He argued that he should be reimbursed for half of this 
amount, i.e., $3,000.


Analysis.  On the basis of the foregoing evidence, the Board 
is of the opinion that the veteran has not presented evidence 
of a well-grounded claim of service connection for a dental 
condition.  The veteran's service medical records appear to 
have been destroyed and the NPRC has specifically reported 
that a search of the sick and morning reports from his unit 
was negative for any entry regarding him.  As such, there is 
no medical evidence that the veteran was treated for a dental 
condition during his period of service.

Turning now to the veteran's post-service private medical 
records, these records do show that he was treated for 
various dental conditions from February 1994 to November 
1996.  However, the findings within these records were made 
more than 45 years after his separation from service.  In 
addition, none of these records show that his dental 
condition was related to his period of service or any dental 
treatment therein.  As such, the Board concludes that there 
is no competent medical evidence of record which tends to 
establish a causal link or nexus between the veteran's dental 
condition and his period of service.  While the Board is 
sympathetic to the beliefs of the veteran, his claim of 
service connection for a dental condition cannot be viewed as 
well grounded under such circumstances.  Caluza, 7 Vet. App. 
at 506.

The veteran has also presented claims for compensation for 
loss of teeth and for reimbursement of $3,000 he has already 
expended for dental work.  The Board points out that the loss 
of teeth can be compensably service connected only if such 
loss is, inter alia, "due to loss of substance of body of 
maxilla or mandible without loss of continuity."  38 C.F.R. 
§ 4.150, Diagnostic Code 9913.  The veteran has neither 
claimed nor submitted evidence that the removal of his teeth 
during service was due to damage to either of his jaws.  VA 
law provides for reimbursement of unauthorized medical care 
under certain circumstances.  See 38 U.S.C.A. § 1728.  
However, such care or services must have been rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Even if the dental work 
involved replacing the teeth which the veteran asserts were 
removed during service, the claim for reimbursement would 
still be not well grounded because a claim for reimbursement 
for medical expenses under 38 U.S.C.A. § 1728 must be 
accompanied by "at least an implication that there was a 
medical emergency."  Parker v. Brown, 7 Vet. App. 116, 119 
(1994); Woodson v. Brown, 8 Vet. App. 352 (1995).


ORDER

Service connection for a dental condition is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

